Case: 1:19-cv-00254-WOB Doc #: 53-1 Filed: 08/06/19 Page: 1 of 1 PAGEID #: 1171

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
FIRST FRANCHISE CAPITAL
CORPORATION
Plaintiff,
Case No. 1:19-cv-00254
vs.
Judge William O. Bertelsman
PANDYA RESTAURANTS LLC, ET AL. : Magistrate Judge Karen L. Litkovitz
Defendants.

 

ORDER GRANTING PLAINTIFF FIRST FRANCHISE CAPITAL CORPORATION’S
MOTION TO SUBSTITUTE PARTY-PLANTIFF INSTANTER

 

This matter came before the Court on plaintiff First Franchise Capital Corporation’s
motion to substitute Ronak Capital, LLC (“Ronak”) as the party plaintiff pursuant to Fed. R. Civ.
P. 25(c). The Court finds that the motion for substitution of the party plaintiff is well taken. It
is, therefore, ordered that Ronak is substituted as plaintiff in this action in the place of FFCC.
FFCC is no longer a party to this action, and Ronak or its duly appointed counsel are ordered to
enter an appearance within twenty-four hours of receiving notice of this order.

SO ORDERED.

Dated this (3 day of August, 2019.

Kaun X_shibiuTe

Ud, Waseatete Plee
